DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 24 August 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 49 and 52-53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 49 recites “wherein the PEF polyester or co-polyester has” in line 12, however lines 9 and 10 of the claim 49 which introduce the polyester recite “a poly(ethylene terephthalate) PET based copolyester”.  As such, there is insufficient antecedent basis for the PEF polyester or co-polyester. For the purpose of examination, the Examiner will interpret claim 49 as if line 12 recites “wherein the poly(ethylene terephthalate) PET based copolyester”.  Appropriate correction is required.  Claims 52 and 53 are rejected for depending from indefinite claim 49. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 33, 35, 36, 39-41, 44, and 49-56 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., US 2008/0113134 (“Shi”)(previously cited) in view of Charbonneau et al., US 6,063,465 (“Charbonneau”)(newly cited).
Regarding claims 28 and 50-51, Shi discloses a multilayer blow molded beverage bottle comprising (in order) a PET first outer layer, an intermediate barrier layer, and a PET second outer layer wherein the barrier layer may be formed from a polyester including PET copolymer [abstract, 0002, 0012, 0014, 0015, 0020, 0027, 0028, 0031, 0032, 0083, Figs. 4A-4C]. 
Shi is silent regarding the container comprising a layer comprising a PET based co-polyester comprising a 2,5-furandicarboxylate (2,5-FDCA) comonomer. 
Charbonneau discloses a PET copolyester which is suitable for producing blow molded beverage containers offering a high Tg, increased strength, and reduced crystallinity (col. 1 line 37-col. 2 line 33, col. 10 lines 18-23).  The copolyester preferably comprises 35 to 50 mol% of terephthaloyl moieties (i.e. terephthalic acid monomer units), about 33 to about 49.5 mol% of ethylene glycol monomer units, 0.25 to 10 mol% 
Shi and Charbonneau are both directed toward blow molded beverage containers comprising a PET resin layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the bottle of Shi by forming each of the layers, including the intermediate layer, from the PET copolyester resin taught by Charbonneau with the expectation of producing a bottle having a high Tg, increased strength, and reduced crystallinity. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the bottle of Shi by forming each of the layers from the PET copolyester resin taught by Charbonneau because the PET copolyester was art recognized to be a suitable PET resin material for blow molded beverage containers (see MPEP 2144.07). 
The resulting container would have comprised a PET copolyester intermediate layer disposed between two PET layers which reads on the layer arrangement recited in claim 28.  The PET copolyester of the intermediate layer would have comprise 2,5-furandicarboxylate as a comonomer in amounts of less than 10 mol% which overlaps, and therefore renders obvious, the range of amounts recited in claims 28 and 50-51 (see MPEP 2144.05).
While modified Shi is silent regarding the thickness of the inner and outer layers, the Examiner contends that one of ordinary skill in the art would have immediately recognized that the thickness of any of the layers of the container can be varied in order to arrive a desired barrier property, strength property, rigidity or economic effect.  For 
Regarding claim 33, Shi teaches that the container is formed by stretch blow molding a preform [0025].
Regarding claim 35, Shi teaches that the intermediate layer comprises from about 1 to about 80 wt% of the container [0027].  As such, it is evident the amount of intermediate layer in the container of modified Shi would have encompassed or overlapped, and therefore rendered obvious, the range of amounts recited in claims 35 (see MPEP 2144.05).
Regarding claim 36, as it pertains to the intrinsic viscosity of the PET copolyester Charbonneau teaches a range of at least 0.35 dL/g (col. 5 lines 31-46) which overlaps, and therefore renders obvious the claimed range.  Since the intrinsic viscosity  of a given polymer is determined by its molecular weight as described by the Mark-Houwink equation, it is evident that the molecular weight range of the PET copolyester disclosed by Charbonneau would have overlapped, and therefore rendered obvious, the claimed molecular range.
Regarding claim 39,
Regarding claims 40 and 41, regarding the barrier improvement factor (BIF), it is noted that Applicant’s specification discloses that in multilayer containers in which the 2,5-furandicarboxylate polyester comprises at least 5 mol% of furan-2,5-dicbarboxylatic acid, the BIF of the container relative to a monolayer PET container of substantially the same weight and dimensions can be from about 1.0 to at least 2.0 or more at about 22 °C and 38 °C (see paragraph 0014 of Applicant’s specification as filed).  In light of this disclosure and given that the barrier layer of modified Shi would have been formed from a PET copolyester comprising just less than 10 mol% of 2,5-FDCA, in the absence of objective evidence to the contrary, there is a reasonable expectation that the container of modified Shi would have met the limitation of claims 40 and 41 (see MPEP 2112 V).
Regarding claim 44, Shi teaches packaging a beverage inside the container [0002, 0025].
Regarding claims 49 and 52-53, as is described above, 
The resulting container would have comprised a PET copolyester intermediate layer disposed between two PET layers which reads on the layer arrangement recited in claim 49.  The PET copolyester would of the intermediate layer would have comprise 2,5-furandicarboxylate as a comonomer in amounts of less than 10 mol% which overlaps, and therefore renders obvious, the range of amounts recited in claims 49 and 52-53 (see MPEP 2144.05).
 Modified Shi is silent regarding the thickness of the inner and outer layers, however the Examiner contends that one of ordinary skill in the art would have immediately recognized that the thickness of any of the layers of the container can be varied in order to arrive a desired barrier property, strength property, rigidity or economic effect.  For instance, logic dictates that by making a given layer thicker it is possible to increase the barrier properties and strength of the container but at an increased cost due to more material being used.  As such, it would have been obvious to one of ordinary skill in the art to have varied that thickness of the first and second outer layers of the container of modified Shi through routine experimentation in order to arrive a desired set of properties and by doing so arrive at the instantly claimed layer thicknesses.  
Regarding the intrinsic viscosity of the PET copolyester Charbonneau teaches a range of at least 0.35 dL/g (col. 5 lines 31-46) which overlaps, and therefore renders obvious the claimed range.  Since the intrinsic viscosity of a given polymer is determined by its molecular weight as described by the Mark-Houwink equation, it is evident that the molecular weight range of the PET copolyester disclosed by 
Regarding the oxygen and carbon dioxide permeability of the intermediate layer, it is noted that Applicant’s specification discloses that the oxygen and carbon dioxide barrier properties of the disclosed container are directly related to the amount of 2,5-FDCA present in the polyester resin of the barrier layer (see paragraphs 0052-0061 of Applicant’s specification as filed).  As such, given that the range of amounts of 2,5-FDCA present in the PET copolyester taught by Charbonneau substantially overlaps the range of amounts claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the bottle of modified Charbonneau would have intrinsically exhibited the claimed oxygen and carbon dioxide barrier properties (see MPEP 2112V).
Modified Shi is silent regarding the delamination energy per area of the bottle, however it is noted that the bottle of modified Shi would have been substantially identical to the container claimed and disclosed by Applicant in terms of its layer arrangement (i.e. PET/PET copolyester/PET) as well as the composition of each layer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the bottle of modified Shi would have intrinsically exhibited the claimed delamination property (see MPEP 2112V).
Regarding claim 54, as it pertains to the intrinsic viscosity of the PET copolyester Charbonneau teaches a range of at least 0.35 dL/g (col. 5 lines 31-46) which overlaps, and therefore renders obvious the claimed range.  Since the intrinsic viscosity  of a given polymer is determined by its molecular weight as described by the 
Regarding claim 55, as it pertains to the oxygen and carbon dioxide permeability of the intermediate layer, it is noted that Applicant’s specification discloses that the oxygen and carbon dioxide barrier properties of the disclosed container are directly related to the amount of 2,5-FDCA present in the polyester resin of the barrier layer (see paragraphs 0052-0061 of Applicant’s specification as filed).  As such, given that the range of amounts of 2,5-FDCA present in the PET copolyester taught by Charbonneau substantially overlaps the range of amounts claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is reasonable expectation that the bottle of modified Charbonneau would have intrinsically exhibited the claimed oxygen and carbon dioxide barrier properties (see MPEP 2112V).
Regarding claim 56, while modified Shi is silent regarding the delamination energy per area of the bottle, it is noted that the bottle of modified Shi would have been substantially identical to the container claimed and disclosed by Applicant in terms of its layer arrangement (i.e. PET/PET copolyester/PET) as well as the composition of each layer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the bottle of modified Shi would have intrinsically exhibits the claimed delamination property (see MPEP 2112V).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Charbonneau as applied to claim 28 above, and further in view of Wu et al., US 6,150,454 (“Wu”)(previously cited).
Regarding claim 38, as is described above, modified Shi teaches a container which meets the limitations of claim 28.  Shi is silent regarding the polyester resin of the polyester resin of the first and/or second outer layer(s) being a poly(ethylene terephthalate) copolymer.  
Wu discloses a composition comprising a polyethylene terephthalate/isophthalate copolymer (PEI-PET) resin which is useful for producing blow molded plastic containers(abstract, col. 1 lines 13-19, col. 2 line 62-col. 3 line 45, col. 4 lines 33-34).  The composition exhibits improved gas barrier and crystallinity properties relative to PET (col. 2 lines 62-col. 3 line 7).
Modified Shi and Wu are both directed towards blow molded plastic containers.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the first and/or second outer layer(s) from the composition disclosed by Wu in order to take advantage of the composition’s improved gas barrier and crystallinity properties. The PEI-PET resin in the composition would have read on the claimed poly(ethylene terephthalate)-based co-polymer.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Charbonneau as applied to claim 28 above, and further in view of Piersman et al., US 2016/0237274 (“Piersman”)(previously cited).
Regarding claims 42 and 43, 
Piersman discloses a thermoplastic polyester resin composition which is suitable for use in blow molded food and beverage containers and exhibits good gas barrier properties and enhanced impact properties [abstract, 0001]. The resin composition comprises 90-97 wt% of a PET and/or PEN and 2-6 wt% of a polyamide MXD6 [abstract, 0017-0021].  The composition may further comprise carbon back [0022].
Modified Shi and Piersman are both directed towards the use of polyester resins in forming blow molded beverage containers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the polyester resin composition disclosed by Piersman as the polyester resin of the first and second outer layers (i.e. the inner and outer layers) of the container of modified Shi in order to take advantage of the composition’s good gas barrier properties and enhanced impact properties.  The 2 to 6 wt% of polyamide MXD6 in the composition would have read on the gas barrier additive recited in claim 42.  The carbon black taught by Piersman reads on at least the colorant recited in claim 43.

Response to Arguments
Applicant’s arguments filed 23 November 2021 with respect to claims 28, 33, 35-36, 38-44, and 49-56  have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claims 28 and 49.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782